Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 1, 2016

                                       No. 04-15-00575-CV

                     B&P DEVELOPMENT, LLC and Chad H. Foster Jr.,
                                  Appellants

                                                 v.

                              KNIGHTHAWK, LLC, SERIES G,
                                      Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 29842
                         Honorable Stephen B. Ables, Judge Presiding


                                          ORDER

        After this court granted appellee’s first motion for extension of time to file its brief, the
brief was due June 3, 2016. Appellee has now filed a second motion for extension of time,
asking for an another thirty days in which to file its brief. We GRANT appellee’s motion and
ORDER appellee to file its brief in this court on or before July 5, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court